Name: Commission Regulation (EC) NoÃ 1092/2009 of 13Ã November 2009 fixing a single percentage for acceptance of the amounts notified by the Member States to the Commission concerning the applications for the grubbing-up premium for the wine year 2009/2010
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy;  economic geography;  agricultural activity; NA
 Date Published: nan

 14.11.2009 EN Official Journal of the European Union L 299/8 COMMISSION REGULATION (EC) No 1092/2009 of 13 November 2009 fixing a single percentage for acceptance of the amounts notified by the Member States to the Commission concerning the applications for the grubbing-up premium for the wine year 2009/2010 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 85s(4), in conjunction with Article 4 thereof, Whereas: (1) The eligible applications notified by the Member States to the Commission by 15 October 2009 according to Article 85s(2) of Regulation (EC) No 1234/2007 exceed the maximal annual budget for the grubbing-up scheme for the wine year 2009/2010, i.e. EUR 334 million, as laid down in Annex Xd to that Regulation. Therefore, a single percentage for acceptance of the amounts notified actually should be fixed. (2) Bulgaria, Czech Republic and Luxembourg have communicated, according to Article 85s(2) of Regulation (EC) No 1234/2007, eligible applications for an area smaller than 50 hectares; therefore they are exempted from the application of the single percentage of acceptance in accordance with Article 71(3) of Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (2). (3) For the sake of clarity it is appropriate to indicate also the breakdown per Member State concerned of the annual budget allocated to the grubbing-up scheme. (4) Commission Regulation (EC) No 1123/2008 of 12 November 2008 fixing a single percentage for acceptance of the amounts notified by the Member States to the Commission concerning the applications for the grubbing-up premium (3) became obsolete at the end of the wine year 2008/2009. For this reason, it should be repealed. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Grubbing-up applications notified to the Commission for the wine year 2009/2010 under Article 85s(2) of Regulation (EC) No 1234/2007 shall be accepted for 50,125 % of the amounts covered by those applications. The budget limits for the Member States concerned are set out in the Annex to this Regulation. Article 2 Regulation (EC) No 1123/2008 is repealed. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply for the wine year 2009/2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 170, 30.6.2008, p. 1. (3) OJ L 303, 14.11.2008, p. 5. ANNEX Budget limits for the Member States for the grubbing-up payments in the wine year 2009/2010 Member State Budget for the grubbing-up (EUR) Bulgaria 197 767 Czech Republic 33 666 Germany 492 541 Greece 4 469 560 Spain 149 939 881 France 48 343 219 Italy 101 615 367 Cyprus 3 403 165 Luxembourg 6 146 Hungary 12 926 940 Malta 0 Austria 2 078 319 Portugal 7 953 097 Romania 1 208 903 Slovenia 362 533 Slovakia 968 896